Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 18, 2022

The Court of Appeals hereby passes the following order:

A22A1044. RONNIE DAVIS v. THE STATE.

      Ronnie Davis pled guilty to rape in 2015, and he filed a motion for out-of-time
appeal in December 2021. The trial court denied the motion on December 14, 2021,
and Davis filed a notice of appeal on February 10, 2022. We, however, lack
jurisdiction.
       A notice of appeal must be filed within 30 days of entry of the judgment or
trial court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer appellate jurisdiction
on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Because Davis filed his notice of appeal 58 days after entry of the order he seeks to
appeal, we lack jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/18/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of saiAd court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.